Citation Nr: 0817122	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-10 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Whether the appellant is legally entitled to nonservice-
connected death pension benefits.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION  

The veteran had qualifying service in the Philippine 
Commonwealth Army from December 1941 to April1942, and from 
April 1945 to June 1946.  He was born in 1917, and died in 
March 1997.  The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans Appeals (the 
Board) on appeal of a rating decision in September 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND 

The RO has scheduled the appellant for a hearing at the 
Manila RO in July 2008 before a Veterans Law Judge.  The file 
was inadvertently forwarded to the Board. In order to ensure 
procedural due process, the case is REMANDED for the 
following action:

Return the case to the Manila Regional 
Office so that the appellant may have 
her scheduled hearing in July 2008 
before a Veteran's Law Judge. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

